Citation Nr: 0937728	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-24 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

	The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).   Specifically, the 
Board finds that another VA examination is warranted.  

In this case, the Board acknowledges that the Veteran was 
provided a VA examination in May 2005.  However, despite the 
VA examiner's diagnosis of an ovarian cyst in the past, with 
no acute presentation, it is clear from subsequent hospital 
records that she has since sought treatment for numerous 
gynecological symptoms, to include menstrual problems, 
irregular bleeding, severe cramping, and nausea and vomiting, 
which resulted in diagnoses of menorrhagia and dysmenorrhea 
in May 2006.  

Further, the May 2005 VA examiner did not have access to the 
claims file, which contained service treatment records 
demonstrating in-service pathology and diagnoses for, in 
addition to her stated history of ovarian cysts, other 
gynecological disorders such as chronic marked cervicitis and 
endometriosis.  

Thus, the Board finds that there is insufficient medical 
evidence to decide the claim.  Specifically, there is 
insufficient competent evidence of record addressing whether 
the Veteran has a current chronic gynecological disorder 
related to her in-service symptomatology.  

Given the in-service pathology noted in the service treatment 
records, as well as the presence of recent gynecological 
symptomatology, the Board concludes that another VA 
examination and medical opinion is required to determine the 
nature and etiology of the Veteran's claimed gynecological 
disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Martin Army Community Hospital, 
located at Fort Benning, Georgia, from 
April 2007.  Any negative search result 
should be noted in the record.  

2.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of her gynecological disorder.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  

For each gynecological disability 
identified, if any, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's disability is related to service, 
including whether a causal relationship 
exists between her gynecological disorder 
and her in-service symptomatology.  

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  All opinions are to be 
accompanied by a clear rationale consistent 
with the evidence of record.  

3.  The RO should then readjudicate the 
claim for entitlement to service connection 
for a gynecological disorder.  If the 
benefit sought is not granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

